Cooley, J.
The finding of facts in this case is not sufficiently specific to enable us to see clearly whether the judgment is or is not correct. For that jiurpose the computation should be given or something equivalent. If the plaintiff relies upon the agreement of 1879 having failed, we ought to have the facts presented which would show the failure. The case is to be treated as one of mis-trial, and the judgment will be reversed without costs to give opportunity for correction.
The other Justices concurred.